DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. In the limitation “wherein each of the gloves is free of glove material in a respective segment of middle finger, ring finger, and little finger portions of the glove such that the person’s middle…” is unclear, since we do not know what “glove material” is and therefore the metes and bounds of the limitation. The specification is silent as to what “free of glove material” would be. Is the rest of the glove made out of glove material, is the glove material some materials and not other materials, or do the segments have terminal openings out of which the user’s fingers extend when worn? It is unclear what applicant is structurally requiring of the glove structure and the finger portions.

Claims 5 and 6 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear what the limitation “wherein span of the index finger portions are sized such that ends of index fingers of a person wearing the gloves are spaced apart from each other by at least 0.25 inches” and “wherein span of the thumb portions are sized such that ends of index fingers of a person wearing the gloves are spaced apart from each other by at least 0.25 inches” means, should this be “a span”? Further, it is unclear if this spans only deals with the finger and thumb portions or if the joint portions are included in these spans. It is unclear what structure is required of the glove to read on these limitations. 

Claims 8 and 9 and the claims that depend therefrom are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. It is unclear if “a combined length” of the thumb and finger portions includes the joint portions? The finger and joint portions are separately positively recited, so it is unclear what structure is required of the combined length to read on the claims.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Keating (US 6,006,358) in view of Richards (US 2008/0010718).
In regard to claim 1, Keating teaches a training apparatus for football that is capable of being used for volleyball setting training as desired (see abstract), the apparatus comprising: a pair of gloves, including a left hand glove and a right hand glove (pair of gloves: 10, which would include right and left glove), wherein an index finger portion (index finger: 12b) of a left hand glove is continuously, uninterruptedly connected to an index finger portion of a right hand glove (index finger: 14b) through a joint index portion (connector is strap: 16, figures 1 and 2 is continuously, uninterruptedly connecting the finger portions), and wherein a thumb portion of the left hand glove (thumb: 12a) is continuously, uninterruptedly connected to a thumb portion of the right hand glove (thumb: 14a) through a joint thumb portion (connector/strap: 24, figures 1 and 2 is continuously and uninterruptedly connecting the thumb portions); wherein the joint index portion and the joint thumb portion are elastic (24 and 16 are made from elastic: column 3, lines 25-30 and lines 45-47); wherein a wrist portion of each glove includes a strap for securing the wrist of the user (wrist portion straps 12f and 14f with Velcro securing means: column 3, lines 17-21 and 34-38); wherein a continuous inner boundary bounded by the thumb portions, the index finger portions and palm portions of the gloves approximates a triangle shape when the gloves are spread on a flat surface (see figure 1 details gloves that approximate the shape of a triangle when on a flat surface), wherein the continuous inner boundary is formed of a continuous uninterrupted construction (section of glove between index finger portion 12b/14b and thumb portion 12a, 14b as seen in figure 2).
 However, Keating fails to teach wherein each of the gloves are free of glove material in a respective segment of middle finger, ring finger, and little finger portions of the glove such that person’s middle finger, ring finger, and little finger extend outside of the respective finger portions of the gloves when the gloves are worn by the person.
 Richards teaches a glove with elasticized openings, so that the finger portions and glove (middle, ring and little) can be free of glove material in a respective segment as desired, so that the person’s fingers can extend there through when worn (see figure 1: paragraph 0015). 
It would have been obvious before the effective filing date to one having ordinary skill in the art to have provided the glove of Keating with the elasticized openings on the finger portions as taught by Richards, since the glove of Keating provided with elasticized openings along the finger portions would provide a glove that can function to help catch a football, but also allows the user to extend the fingers outside of the fingerstalls when dexterity and tactile feedback of the fingers is required during wear. 
 	 
 	In regard to claim 2, Keating teaches wherein a wrist portion of each glove includes a hook and loop mechanism for securing the glove about the wrist of the person (wrist portions 12f and 14f with Velcro securing means: column 3, lines 17-21 and 34-38).  

 	In regard to claim 3, Keating teaches wherein a palm portion of each glove is formed of leather (column 3, lines 13-16: teaches glove can be formed from leather). 
 
 	In regard to claim 4, Keating teaches wherein a thumb portion and a plurality of finger portions of each glove are formed of fabric (column 3, lines 13-16: teaches glove can be formed from nylon).  

In regard to claim 5, Keating teaches wherein span of the index finger portions are sized such that ends of index fingers of a person wearing the gloves are spaced apart from each other by at least 0.25 inches (column 6, lines 8-16).  

 	In regard to claim 6, Keating teaches wherein span of the thumb portions are sized such that ends of thumbs of a person wearing the gloves are spaced apart from each other by at least 0.25 inches (column 6, lines 18-21). 
 	
 	In regard to claim 7, Keating teaches a wrist portion with a width (see wrist portion in figures). However, Keating fails to teach the exact numerical width of the wrist portion.
 	It would have been obvious before the effective filing date to one having ordinary skill in the art through routine experimentation to determine the proper width of the wrist portion based upon the size of the glove, the size of the user’s wrist, and the support desired. The wrist portion of Keating is capable of being 1.5 inches based upon the proportions of the glove. Further, in paragraph 0042 of the instant specification, Applicant details that the wrist portion can be narrower or wider than 1.5 inches.
 
 	In regard to claim 8, Keating teaches wherein a combined length of the thumb portions is adjustable (column 3, lines 41-48; hook and loop fasteners can be adjustably connected to form length and the strap 24 is made out of elastic material which is adjustable).  

 	In regard to claim 9, Keating teaches wherein a combined length of the index finger portions is adjustable (column 3, lines 22-34; hook and loop fastener can be adjustably connected to form length and the strap 16 is made out of elastic material which is adjustable).  

 	In regard to claim 10, Keating teaches wherein at least one of the thumb portions and the index finger portions comprises an elastic material (column 3, lines 41-48 and 22-34). 
 
 	In regard to claim 11, Keating teaches wherein the gloves comprises one or more of polyurethane, polyester, nylon, spandex, elastane, plastic, cloth, rubber, canvas, tarp leather silicone and neoprene material (column 3, lines 13-16; nylon).  

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure and can be found cited in PTO-892 form submitted herewith. The cited prior art to Millsap (US 8,075,427) and Boliard (US 4,587,673) are of particular relevance to the claimed invention.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALISSA L HOEY whose telephone number is (571)272-4985.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clinton T Ostrup can be reached on (571)272-5559.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


ALISSA L. HOEY
Primary Examiner
Art Unit 3732



/ALISSA L HOEY/Primary Examiner, Art Unit 3732